DETAILED ACTION
Applicants' arguments and claim amendments, filed Jun 30, 2020 have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.


Notice of Pre-AIA  Status
The present application is examined under the pre-AIA  first to invent provisions. 


Claim Rejections – 35 U.S.C. § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112, second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 10, 26, 33-37, 42-43 and 49-56 are rejected under 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which Applicant regards as the invention. Claim 10 as currently amended recites: “…a buffer consisting of 50 - 600 milligrams ferrous bisglycinate chelate and between 25 and 350 milligrams of malic acid, the buffer having a buffer capacity, the buffer capacity measured as follows:
(i) dissolving the 50-600 milligrams ferrous bisglycinate chelate and between 25 and 350 milligrams of malic acid in 100 milliliters of distilled water to create a solution;
(ii) adding 50 milliliters of 0.1 normal hydrogen chloride to the buffer solution from step (i);

 (iv)  adjusting the buffer solution from step (iii) to a pH of 2.0; and
(v) titrating the buffer solution from step (iv) from a pH of 2.0 to a pH of 4.0 using 0.5 molar sodium bicarbonate solution;
the solution from step (v) requiring at least 7.7 milliliters of 0.5 molar sodium bicarbonate solution to increase the pH of the solution from step (v) from a pH of 2.0 to a pH of 3.0.” (emphasis added by examiner)
Since the pH of the solution from step (v) is 4.0, it is not clear how the solution is returned to a pH of 2.0 without the addition of an additional acid component (i.e. buffer component). The same rationale applies to claims 26, 42 and 50 and claims dependent therefrom as step (v) always requires a pH of 4.0. 
Claim 10 recites “a buffer consisting of 50 - 600 milligrams ferrous bisglycinate chelate and between 25 and 350 milligrams or less of malic acid”. The term “buffer” does not appear to be defined by the instant specification. Thus, it is unclear what the “consisting of” recitation excludes from the claim. Under one interpretation, it excludes only buffering agents listed in the specification. Under another interpretation, it excludes every possible component that could affect the surrounding pH. For example, where a weak acid or weak base is present as in claim 43, the acid or base would contribute to the pH of the surroundings, but it is not clear whether such a component is excluded from the claims based on the “consisting of” language.   Further, a buffer is known as a solution that resists changes to pH, so it is unclear how a buffer may consist of only two solid components and no solvent. Clarification as to the meets and bounds of the recited 
Claims 42 and 50 use similar language to claim 10 and impart the same issues of indefiniteness. Additionally, Claim 50 lacks antecedent basis for “the between 50-600 milligram ferrous biglycinate chelate” in line 6 (step (i)) because the claim introduces 350-600 milligrams of ferrous biglycinate chelate in line 3. As such, it is unclear what the low end of the permissible range of ferrous biglycinate chelate is. 


Indefiniteness Remarks
Applicants argue that the claim language is clear. The buffer is the combination of 50-600 milligrams ferrous bisglycinate chelate and between 25 and 350 milligrams of malic acid. Indeed, it is this buffer that must have the claimed buffering capacity and nothing else based on the plain language of the claims.
Examiner disagrees. Step (iv) recites adjusting the solution of step (iii) to a pH of 2.0”. It is unclear what components are used which adjust pH, but do not qualify as a “buffer” component. Without specifying what is regarded as a buffering component and what is not, the claim is indefinite. 

Applicants argue that the buffer is the combination of 50-600 milligrams ferrous bisglycinate chelate and between 25 and 350 milligrams of malic acid. In addition, the specification is clear on how the buffer in the pharmaceutical composition works, e.g., the combination of 50-600 milligrams ferrous bisglycinate chelate and between 25 and 350 milligrams of malic acid dissolve to help maintain the optimal pH of the duodenal luminal 
Examiner disagrees. A buffer is by definition “a solution that resists changes to pH”, so reciting a buffer consisting of only solid components goes against the plain meaning of a buffer. It is not clear how two solid components can have a buffering capacity, as instantly recited, when a buffering capacity requires a pH and pH requires an aqueous solvent, which is excluded from the buffer by the phrase “consisting of”. 


Claim Rejections - 35 USC § 103 - Obviousness
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.


This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
Claims 10, 26, 33-37, 42-43, and 49-56 stand rejected under 35 U.S.C. 103(a) as being unpatentable over Bortz (U.S. 2009/0028962).
Bortz teaches a composition having 5-500 mg bis-glycine chelate of iron (i.e. Ferrochel) (¶55) and an organic acid iron absorption promoter such as malic acid (¶10). The composition may additionally contain a soluble iron salt such as ferric trisglycinate (¶35) and other amino acid chelates of iron such as glycine-aspartic acid complexes (¶38) and calcium ascorbate (¶26). While specific embodiments teach the amount of organic acid to be about 350mg (¶57), that amount may be as high as 1000mg (¶31). Diseases requiring therapy with proton pump inhibitors are known to be associated with iron deficiency (¶50). Bortz teaches the iron formulations are generally orally administered to the patient (¶9). The iron may be in the form of Ferrochel® (¶40) and is preferred to be present at 150-500mg (¶41). Suitable absorption promoters include ascorbic acid (i.e. calcium ascorbate at ¶26), succinic acid and malic acid (¶10). The composition may be combined with other compositions in order to treat conditions having iron deficiency ¶50). Iron is known to be soluble at low pH and the optimum environment for iron absorption occurs in the acidic environment of the proximal duodenal area of the intestine (¶4). The compositions may be administered with a drug for the treatment of an iron deficiency such as a group B vitamin, laxative, anti-emetic agents, etc. [0042]. 
It would have been prima facie obvious to one of ordinary skill in the art making the composition of Bortz to include iron and iron absorption promoters such as malic acid in the composition. Further, it would have been obvious to include a drug used in the treatment of iron deficiency from those taught by Bortz.   
Where the prior art ranges of malic acid and iron bis-glycine chelate (i.e. Ferrochel) overlap with the instantly recited ranges, a prima facie case of obviousness is established. MPEP 2144.05.
Note that the functional limitations recited are reasonably expected to be met where the recited structural limitations are met because the function of a composition is the result of the structure (i.e. components/amounts) of the composition. 


Obviousness Remarks
Applicants argue that claim 50 and claims dependent therefrom did not appear to be addressed in the most recent office action because these claims require at least 350 milligrams of ferrous biglycinate chelate and are thus in condition for allowance.
Examiner disagrees. Initially, it is noted that claim 50 recites “between 50-600 milligrams ferrous biglycinate chelate and between 25-350 milligrams of malic acid” (lines 

 Applicants argue that they have provided unexpected results which overcome the obviousness rejection, so the obviousness rejection should be withdrawn.   
Examiner disagrees. The unexpectedness presently demonstrated is limited to Example #1 of the instant specification that consists of 350mg of FBC and 350mg of MA and requires 7.7ml of 0.5M sodium bicarbonate to raise the pH from 2.0 to 3.0 and 10.3ml of 0.5M sodium bicarbonate to raise the pH from 2.0 to 4.0.  Applicants have the burden of demonstrating that the data point is commensurate in scope with the instant claims. MPEP 716.02(d). Applicants have not met this burden because it is not clear that a buffer having less than 350mg FBC and 350mg of malic acid can provide the instantly recited buffering capacity. Further, the instant claims appear to permit additional buffering agents to be added in step (iv) of test method. As such, the data presented does not appear to be commensurate in scope with the instant claims. 

Applicants argue that because claim 10 limits the scope of the claim by requiring “at least 7.7 milliliters of 0.5M sodium bicarbonate solution to increase the pH of the solution from a pH of 2.0 to a pH of 3.0”. The Office Action’s argument that it is not clear that a buffer having less than 350 mg FBC can provide the instantly recited buffering capacity is rendered moot by the requirement of claim 10 that “at least 7.7 milliliters of 0.5 
Examiner disagrees. The composition requiring at least 7.7mL of 0.5M sodium bicarbonate is that of step (v) rather than a composition consisting of FBC and malic anhydride. The composition of step (v) permits the addition of non-recited pH adjusting (i.e. buffering) components. As such, the amounts of FBC and MA recited are not commensurate in scope with the data presented and the functional limitation instantly recited permits additional elements which are not permitted in the data relied upon for unexpectedness. Thus, regardless of whether you consider the structural recitations or the functional recitations, Applicants have not met their burden of placing the claims commensurate in scope with the data presented as required by MPEP 716.02(d).  For these reasons, the rejection is maintained.

Conclusion
No claims are currently allowed. Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADAM C MILLIGAN whose telephone number is (571)270-7674.  The examiner can normally be reached on M-F 8:30-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ADAM C MILLIGAN/Primary Examiner, Art Unit 1612